DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the Response to Non-Final Office Action (“Response”) filed 8 July 2022 have been fully considered but they are not persuasive. 
Applicant argues “Kim does not disclose a method for determining whether a quantity of the one or more items changes based on a change in the weight of the one or more items in combination with information provided by the camera system as recited in original claim 1”. However, Savage clearly teaches “sensors that can map certain characteristics of the item 16, such as its shape, weight, surface characteristics, reflectivity, etc or combinations thereof. The measured characteristics can then be compared to those stored in a database so that the identity of the items 16, and any changed characteristics (i.e. the reduced weight of a nail gun that has dispensed a certain number of nails) can be determined.” (Savage: ¶ 0072), “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software. The system 10 may also incorporate interrupt-beam technology, such as light beams which send an output when they are interrupted (i.e. when a user reaches into a compartment, shelf, dispenser or the like) so that the actions of the user can be tracked. These (and other) sensors may be not necessarily be limited to tracking a dispense activity and could instead, for example, track when a user reaches into, or extracts something from, a particular compartment 14, or a particular area/volume, and/or accesses, or attempts to access, a certain area, item, volume, or the like. The system 10 may also be able to track partial removal of an item 16 (which can still be considered "removal" of the item 16), such as when a user tears off a sheet from a roll of paper, such as by tracking the number of rotations of the roll” (Savage: ¶ 0074), and “various sensors/dispensers disclosed herein can provide qualitative, non-binary information relating to the dispensing/use of items 16. Thus, such sensors may be termed "smart" sensors, compared to, for example, presence/absence sensors which may provide count information but not necessarily qualitative information. Moreover, it should be understood that two or more dispensers/sensors can be used in combination with certain items 16 to provide greater accuracy and redundancy in the tracking of dispensed items. In addition, it should be understood that any of a wide variety of other dispensers, with associated sensors for tracking the dispensing of items therefrom, can be utilized” (Savage: ¶ 0076). Further, Kim teaches “the motion recognition sensor 402 is capable of detecting when a product (or item) that has failed to be read by the barcode reader is loaded in the shopping cart 400. And, the camera module 403 captures (or takes a picture of) the moment when such case is detected” (Kim: ¶ 0076), “in addition to the motion recognition sensor 402 and the camera module 403, the monitoring module of the shopping cart according to yet another embodiment of the present invention may further include a weight detection sensor 404, which compares weight information of a specific product (or item) read out from the barcode of the product by the barcode reader at a first time point (or time point 1) with the change in weight, i.e., the increased weight, from the total weight measured at the first time point (or time point 1). Then, based upon the compared result, if the difference in weight is not within a predetermined difference range, the controller 407 controls the communication module so that the image data captured by the camera module can be transmitted to the server.” (Kim: ¶ 0080) and “the shopping cart 600 is designed to have its motion recognition sensor 602 and camera module 603 be activated all the time. In addition, the camera module 603 may be designed to capture (or take pictures) of all items (or products) loaded in the shopping cart 600. However, the image data of the image-captured products are not required to be all stored in the memory. More specifically, the second solution may be designed so that only the image data corresponding to the products, which are determined to be erroneous (i.e., unknown or wrong) by the motion recognition sensor, are transmitted to the server” (Kim: ¶ 0097). Upon close reading of Kim, the camera system is activated only in response to the motion sensor detecting an object. While in some embodiments the image data is only used when the there is not a good barcode reading, other embodiments will activate the camera regardless and send the image data captured when a difference in weight than that which is expected is detected. While Savage, Wurm, Mashita and Bufalini teach inventory management systems, Savage specifically teaches an inventory management system utilizing two or more sensors including a scale system, a motion system and a camera system (Savage: ¶ 0076). Kim teaches a comparable inventory management system utilizing a scale system, a motion system and a camera system that was improved in the same way as the claimed invention. Kim offers the ‘specific’ embodiment of determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. One of ordinary skill in the art at the time the invention was made would have recognized the corroboration between sensors as disclosed by Kim to the inventory management systems as taught by Savage, Wurm, Mashita and Bufalini for the predicted result of improved inventory management systems. No additional findings are seen to be necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0200385 A1 to Savage et al. (“Savage”) in view of United States Patent Application Publication No. 2012/0130534 A1 to Wurm (“Wurm”), Japanese Publication No. 2007/046833A to Mashita ("Mashita"), United States Patent Application Publication No. 2013/0070090 A1 to Bufalini et al. (“Bufalini”) and United States Patent Application Publication No. 2012/0284132 A1 to Kim et al. (“Kim”).
As per claim 1, the claimed subject matter that is met by Savage includes:
an inventory system, comprising (Savage: Fig. 1): 
a storage container having an interior volume with a first shelf and a second shelf, the storage container houses one or more items on the first shelf or the second shelf, wherein the first shelf is above the second shelf (Savage: Fig. 1); 
the storage container includes at least one door (Savage: Fig. 1); 
a lock mechanism for the storage container that secures an access to the interior volume through the at least one door based upon a verification of an input from the user (Savage: ¶¶ 0037 and 0039); 
a camera system that comprises: 
a first camera (Savage: ¶¶ 0045 and 0074); 
a second camera, wherein the second camera is focused on the first shelf or the second shelf (Savage: ¶¶ 0045 and 0074); 
a scale system configured to measure a weight of the one or more items housed within the storage container (Savage: ¶¶ 0057-0058); and 
a controller component that is configured to record media from at least one of the first camera or the second camera (Savage: ¶¶ 0036-0039 and claim 47); 
the controller component is configured to use machine vision techniques to make an identification of the one or more items (Savage: ¶ 0074 “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software… The system 10 may also be able to track partial removal of an item 16 (which can still be considered "removal" of the item 16), such as when a user tears off a sheet from a roll of paper, such as by tracking the number of rotations of the roll.”);
the controller component is further configured to determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system (Savage: ¶¶ 0057-0058, 0072, 0074 “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software”, 0076 “two or more dispensers/sensors can be used in combination with certain items 16 to provide greater accuracy and redundancy in the tracking of dispensed items” and 0087-0095).
While Savage teaches motivation for combining the specific sensors including the camera system, motion sensor and weight sensor, Savage fails to specifically teach 4 .) the controller component is further configured to determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. Savage further fails to specifically teach 1.) a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user, 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf, and is activated based on release of the lock mechanism, and 3.) a controller component that is configured to record media upon release of the lock mechanism. The Examiner provides Wurm to teach and disclose claimed feature 1.
The claimed subject matter that is met by Wurm includes:
a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user (Wurm: ¶¶ 0033 and 0034 and Fig. 1, 15a);
Savage teaches a storage container with inventory control. Wurm teaches a comparable storage container with inventory control that was improved in the same way as the claimed invention. Wurm offers the embodiment of a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the first camera position as disclosed by Wurm to the camera system and inventory storage container as taught by Savage for the predicted result of improved storage containers with inventory control. No additional findings are seen to be necessary. 
Savage fails to specifically teach 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf, and is activated based on release of the lock mechanism, 3.) a controller component that is configured to record media upon release of the lock mechanism and 4.) the controller component is further configured to determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. The Examiner provides Mashita to teach and disclose claimed feature 2.
The claimed subject matter that is met by Mashita includes:
a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf (Mashita: ¶¶ 0033 and 0053 and Fig. 2)
Savage and Wurm teach a storage container with inventory control. Mashita teaches a comparable storage container/refrigerator with inventory control that was improved in the same way as the claimed invention. Mashita offers the embodiment of a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the second camera position as disclosed by Mashita to the camera system as taught by Savage for the predicted result of improved storage containers with inventory control.
Savage, Wurm, and Mashita fail to specifically teach 2.) the second camera is activated based on release of the lock mechanism; 3.) a controller component that is configured to record media upon release of the lock mechanism and 4.) the controller component is further configured to determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. The Examiner provides Bufalini and Kitano to teach and disclose claimed features 2 and 3.
The claimed subject matter that is met by Bufalini includes:
the second camera is activated based on release of the lock mechanism (Bufalini: ¶¶ 0008, 0024 “one or more drawers may include and/or otherwise be monitored by one or more cameras”, 0030 and 0041 " The storage device 5 may also be configured to unlock the appropriate drawer(s) and/or other types of storage compartments.  At any point and/or in response to one or more predetermined trigger events occurring (e.g., the user successfully logging into the storage device 5, the storage device 5 unlocking a drawer, the storage device 5 determining the user has opened a drawer, etc.), the storage device 5 (e.g., its processor and/or other control circuitry included therein) can be configured to activate one or more additional cameras that may have initially remained inactive");
a controller component that is configured to record media upon release of the lock mechanism (Bufalini: ¶¶ 0008, 0024, 0030 and 0041);
Savage, Wurm and Mashita teach inventory control systems. Bufalini teaches a comparable inventory control system that was improved in the same way as the claimed invention. Bufalini offers the embodiment of activating a camera or recording media based on release of the lock mechanism. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the activation as disclosed by Bufalini to the inventory control systems as taught by Savage, Wurm and Mashita for the predicted result of improved inventory control systems.
Savage does teach combining sensor data for more accurate measurements (Savage: ¶ 0076), however Savage, Wurm, Mashita and Bufalini fail to specifically teach 4.) determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with information provided from the camera system. The Examiner provides Kim to teach and disclose this claimed feature.
The claimed subject matter that is met by Kim includes:
the controller component is further configured to determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system (Kim: ¶¶ 0076, 0080-0081 and 0097).
While Savage, Wurm, Mashita and Bufalini teach inventory management systems, Savage specifically teaches an inventory management system utilizing two or more sensors including a scale system, a motion system and a camera system (Savage: ¶ 0076). Kim teaches a comparable inventory management system utilizing a scale system, a motion system and a camera system that was improved in the same way as the claimed invention. Kim offers the ‘specific’ embodiment of determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. One of ordinary skill in the art at the time the invention was made would have recognized the corroboration between sensors as disclosed by Kim to the inventory management systems as taught by Savage, Wurm, Mashita and Bufalini for the predicted result of improved inventory management systems. No additional findings are seen to be necessary.
As per claim 4, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
further comprising a verification component that is configured to receive a portion of data as the input from a user to complete a verification of the input from the user (Savage: ¶¶ 0037-0039).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the portion of data received by the verification component is at least one of a biometric data of the user, a barcode, an identification badge, a number, a code, a face detection of the user, a fingerprint of the user, or a wireless communication from the user (Savage: ¶ 0037).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the storage container includes a first door and a second door, and the camera system further comprises a third camera that is affixed to an interior side of the second door for movement with the second door, wherein the third camera is focused on the first shelf or the second shelf and activated based on release of the lock mechanism; and the controller component is further configured to record media from the third camera upon release of the lock mechanism (Savage: ¶¶ 0045 and 0074, Mashita: ¶¶ 0033 and 0053 and Fig. 2 and Bufalini: ¶¶ 0008, 0024, 0030 and 0041).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the scale system is used to corroborate information provided by the camera system (Kim: ¶¶ 0080-0081).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
further comprising a notification component that is configured to communicate a notification via a network based upon a movement of the one or more items or a change in quantity of the one or more items (Savage: ¶ 0080, 0087, and 0089).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 1, and are incorporated herein.

As per claim 9, the claimed subject matter that is met by Savage includes:
an inventory system, comprising (Savage: Fig. 1): 
a storage container having an interior volume with a first shelf and a second shelf, the storage container houses one or more items on the first shelf or the second shelf, wherein the first shelf is above the second shelf (Savage: Fig. 1); 
the storage container includes at least one door (Savage: Fig. 1); 
a lock mechanism for the storage container that secures an access to the interior volume through the at least one door based upon a verification of an input from the user (Savage: ¶¶ 0037 and 0039); 
a camera system that comprises: 
a first camera (Savage: ¶¶ 0045 and 0074); 
a second camera, wherein the second camera is focused on the first shelf or the second shelf (Savage: ¶¶ 0045 and 0074); 
a scale system configured to measure a weight of the one or more items housed within the storage container (Savage: ¶¶ 0057-0058); and 
a controller component that is configured to record media from at least one of the first camera or the second camera upon release of the lock mechanism (Savage: ¶¶ 0036-0039 and claim 47); 
the controller component is configured to use machine vision techniques to make an identification of the one or more items (Savage: ¶ 0074 “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software… The system 10 may also be able to track partial removal of an item 16 (which can still be considered "removal" of the item 16), such as when a user tears off a sheet from a roll of paper, such as by tracking the number of rotations of the roll.”);
the controller component is further configured to employ a multi-factor test to confirm proper inventory of the one or more items, the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system (Savage: ¶¶ 0057-0058, 0072, 0074 “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software”, 0076 “two or more dispensers/sensors can be used in combination with certain items 16 to provide greater accuracy and redundancy in the tracking of dispensed items” and 0087-0095).
While Savage teaches motivation for combining the specific sensors including the camera system, motion sensor and weight sensor, Savage fails to specifically teach 4 .) the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system. Savage further fails to specifically teach 1.) a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user, 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf, and is activated based on release of the lock mechanism, and 3.) a controller component that is configured to record media upon release of the lock mechanism . The Examiner provides Wurm to teach and disclose claimed feature 1.
The claimed subject matter that is met by Wurm includes:
a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user (Wurm: ¶¶ 0033 and 0034 and Fig. 1, 15a);
Savage teaches a storage container with inventory control. Wurm teaches a comparable storage container with inventory control that was improved in the same way as the claimed invention. Wurm offers the embodiment of a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the first camera position as disclosed by Wurm to the camera system and inventory storage container as taught by Savage for the predicted result of improved storage containers with inventory control. No additional findings are seen to be necessary. 
Savage fails to specifically teach 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf, and is activated based on release of the lock mechanism, 3.) a controller component that is configured to record media upon release of the lock mechanism and 4.) the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system. The Examiner provides Mashita to teach and disclose claimed feature 2.
The claimed subject matter that is met by Mashita includes:
a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf (Mashita: ¶¶ 0033 and 0053 and Fig. 2)
Savage and Wurm teach a storage container with inventory control. Mashita teaches a comparable storage container/refrigerator with inventory control that was improved in the same way as the claimed invention. Mashita offers the embodiment of a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the second camera position as disclosed by Mashita to the camera system as taught by Savage for the predicted result of improved storage containers with inventory control.
Savage, Wurm, and Mashita fail to specifically teach 2.) the second camera is activated based on release of the lock mechanism; 3.) a controller component that is configured to record media upon release of the lock mechanism and 4.) the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system. The Examiner provides Bufalini and Kitano to teach and disclose claimed features 2 and 3.
The claimed subject matter that is met by Bufalini includes:
the second camera is activated based on release of the lock mechanism (Bufalini: ¶¶ 0008, 0024 “one or more drawers may include and/or otherwise be monitored by one or more cameras”, 0030 and 0041 " The storage device 5 may also be configured to unlock the appropriate drawer(s) and/or other types of storage compartments.  At any point and/or in response to one or more predetermined trigger events occurring (e.g., the user successfully logging into the storage device 5, the storage device 5 unlocking a drawer, the storage device 5 determining the user has opened a drawer, etc.), the storage device 5 (e.g., its processor and/or other control circuitry included therein) can be configured to activate one or more additional cameras that may have initially remained inactive");
a controller component that is configured to record media upon release of the lock mechanism (Bufalini: ¶¶ 0008, 0024, 0030 and 0041);
Savage, Wurm and Mashita teach inventory control systems. Bufalini teaches a comparable inventory control system that was improved in the same way as the claimed invention. Bufalini offers the embodiment of activating a camera or recording media based on release of the lock mechanism. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the activation as disclosed by Bufalini to the inventory control systems as taught by Savage, Wurm and Mashita for the predicted result of improved inventory control systems.
Savage does teach combining sensor data for more accurate measurements (Savage: ¶ 0076), however Savage, Wurm, Mashita and Bufalini fail to specifically teach 4.) the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system. The Examiner provides Kim to teach and disclose this claimed feature.
The claimed subject matter that is met by Kim includes:
the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system (Kim: ¶¶ 0080-0081).
While Savage, Wurm, Mashita and Bufalini teach inventory management systems, Savage specifically teaches an inventory management system utilizing two or more sensors including a scale system, a motion system and a camera system (Savage: ¶ 0076). Kim teaches a comparable inventory management system utilizing a scale system, a motion system and a camera system that was improved in the same way as the claimed invention. Kim offers the ‘specific’ embodiment of the multi-factor test utilizing at least information from the scale system in combination with the identification made by the controller, wherein the identification is made using information from the camera system. One of ordinary skill in the art at the time the invention was made would have recognized the corroboration between sensors as disclosed by Kim to the inventory management systems as taught by Savage, Wurm, Mashita and Bufalini for the predicted result of improved inventory management systems. No additional findings are seen to be necessary.
As per claim 10, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the controller component is configured to employ the multi-factor test to determine whether there has been a removal of the one or more items (Savage: ¶ 0076 and Kim: ¶¶ 0080-0081)
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the controller component is configured to employ the multi-factor test to determine whether there has been a return, replacement, or exhaustion of the one or more items (Savage: ¶ 0076 and Kim: ¶¶ 0080-0081).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
further comprising a first power source and a second power source, wherein at least one of the first power source or the second power source is a battery backup (Wurm: ¶ 0046).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the at least one door is at least partially transparent (Savage: ¶ 0030).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
further comprising a remote access component that provides remote control of at least one of the verification component, the locking component, the camera system, or the controller component (Savage: ¶ 0037).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the verification input is at least one of a biometric data of the user, a barcode, an identification badge, a number, a code, a face detection of the user, a fingerprint of the user, or a wireless communication from the user (Savage: ¶ 0037).
The motivation for combining the teachings of Savage, Wurm, Mashita, Bufalini and Kim are discussed in the rejection of claim 9, and are incorporated herein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Wurm, Mashita, Bufalini and Kim as applied in claim 1, and further in view of United States Patent Application Publication No. 2007/0215238 A1 to Ruikka et al. (“Ruikka”).
As per claim 3, the claimed subject matter that is met by Savage, Wurm, Mashita, Bufalini and Kim includes:
wherein the scale system is configured to measure the weight associated with the one or more items to determine the quantity of the item; and the controller component is configured to determine whether the quantity of the one or more items changed (Savage: ¶¶ 0057-0058, 0072 and 0087-0095).
Savage, Wurm, Mashita, Bufalini and Kim fail to specifically teach determine whether the quantity of the one or more items after the weight remains stable for a preset time. The Examiner provides Ruikka to teach and disclose this claimed feature.
The claimed subject matter that is met by Ruikka includes:
determine whether the quantity of the one or more items after the weight remains stable for a preset time (Ruikka: ¶ 0045);
While Savage, Wurm, Mashita, Bufalini and Kim teach inventory management systems, Savage specifically teaches an inventory management system utilizing a scale system. Ruikka teaches a comparable inventory management system utilizing a scale system that was improved in the same way as the claimed invention. Ruikka offers the embodiment of determine whether the quantity of the one or more items after the weight remains stable for a preset time. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the preset time as disclosed by Ruikka to the scale system as taught by Savage for the predicted result of improved inventory management systems. No additional findings are seen to be necessary. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Bufalini and Kim.
As per claim 17, the claimed subject matter that is met by Savage includes:
an inventory system, comprising (Savage: Fig. 1): 
a storage container having an interior volume and housing one or more items, the storage container includes at least one door (Savage: Fig. 1); 
a lock mechanism for the storage container that secures an access to the interior volume through the at least one door based upon a verification of an input from the user (Savage: ¶¶ 0037 and 0039); 
a camera system (Savage: ¶¶ 0045 and 0074); 
a scale system configured to measure a weight of the one or more items housed within the storage container (Savage: ¶¶ 0057-0058); and 
a controller component that is configured to record media from at least one camera of the camera system upon release of the lock mechanism; 
the controller component is further configured to: use machine vision techniques to determine an identity of the one or more items (Savage: ¶¶ 0036-0039 and 0074 and claim 47); and 
employ a multi-factor test utilizing at least the identity of the one or more items, information from the scale system, and a detected motion of the one or more items determined using information from the camera system to determine whether there has been a removal of the one or more items (Savage: ¶¶ 0057-0058, 0072, 0074 “system 10 may also utilize other sensor to track the activities of the user, such as imaging technology, including cameras, infrared cameras, video analytics, and motion tracking systems and software”, 0076 “two or more dispensers/sensors can be used in combination with certain items 16 to provide greater accuracy and redundancy in the tracking of dispensed items” and 0087-0095).
While Savage teaches motivation for combining the specific sensors including the camera system, motion sensor and weight sensor, Savage fails to specifically teach 2 .) a multi-factor test utilizing at least the identity of the one or more items, information from the scale system, and information from the camera system to determine whether there has been a removal of the one or more items. Savage further fails to specifically teach  1.) a controller component that is configured to record media upon release of the lock mechanism. The Examiner provides Bufalini to teach and disclose claimed feature 1.
The claimed subject matter that is met by Bufalini includes:
a controller component that is configured to record media upon release of the lock mechanism (Bufalini: ¶¶ 0008, 0024, 0030 and 0041);
Savage teaches an inventory control system. Bufalini teaches a comparable inventory control system that was improved in the same way as the claimed invention. Bufalini offers the embodiment of activating a camera or recording media based on release of the lock mechanism. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the activation as disclosed by Bufalini to the inventory control system as taught by Savage for the predicted result of improved inventory control systems.
Savage does teach combining sensor data for more accurate measurements (Savage: ¶ 0076), however Savage and Bufalini fail to specifically teach 2.) a multi-factor test utilizing at least the identity of the one or more items, information from the scale system, and information from the camera system to determine whether there has been a removal of the one or more items. The Examiner provides Kim to teach and disclose this claimed feature.
The claimed subject matter that is met by Kim includes:
a multi-factor test utilizing at least the identity of the one or more items, information from the scale system, and information from the camera system to determine whether there has been a removal of the one or more items (Kim: ¶¶ 0076, 0080-0081 and 0097).
While Savage and Bufalini teach inventory management systems, Savage specifically teaches an inventory management system utilizing two or more sensors including a scale system, a motion system and a camera system (Savage: ¶ 0076). Kim teaches a comparable inventory management system utilizing a scale system, a motion system and a camera system that was improved in the same way as the claimed invention. Kim offers the ‘specific’ embodiment of determine whether a quantity of the one or more items changed based on a change in the weight of the one or more items in combination with a detected motion of the one or more items and the identification made by the controller, wherein the detected motion and the identification are made using information provided from the camera system. One of ordinary skill in the art at the time the invention was made would have recognized the corroboration between sensors as disclosed by Kim to the inventory management systems as taught by Savage and Bufalini for the predicted result of improved inventory management systems. No additional findings are seen to be necessary.

As per claim 18, the claimed subject matter that is met by Savage, Bufalini and Kim includes:
wherein the controller component is configured to employ the multi-factor test to determine whether there has been a return, replacement, or exhaustion of the one or more items (Savage: ¶ 0076 and Kim: ¶¶ 0080-0081).
The motivation for combining the teachings of Savage, Bufalini and Kim are discussed in the rejection of claim 17, and are incorporated herein.

As per claim 19, the claimed subject matter that is met by Savage, Bufalini and Kim includes:
further comprising a notification component that is configured to communicate a notification via a network based upon a movement of the one or more items or a change in quantity of the one or more items (Savage: ¶ 0080, 0087, and 0089).
The motivation for combining the teachings of Savage, Bufalini and Kim are discussed in the rejection of claim 17, and are incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Bufalini and Kim as applied in claim 17, and further in view of Wurm and Mashita.
As per claim 20, the claimed subject matter that is met by Savage, Bufalini and Kim includes:
wherein the storage container includes a first shelf and a second shelf, the storage container houses the one or more items on the first shelf or the second shelf (Savage: Fig. 1); and 
the camera system comprises: 
a first camera (Savage: ¶¶ 0045 and 0074); 
a second camera, wherein the second camera is focused on the first shelf or the second shelf, and is activated based on release of the lock mechanism (Savage: ¶¶ 0045 and 0074 and Bufalini: ¶¶ 0008, 0024 “one or more drawers may include and/or otherwise be monitored by one or more cameras”, 0030 and 0041 " The storage device 5 may also be configured to unlock the appropriate drawer(s) and/or other types of storage compartments.  At any point and/or in response to one or more predetermined trigger events occurring (e.g., the user successfully logging into the storage device 5, the storage device 5 unlocking a drawer, the storage device 5 determining the user has opened a drawer, etc.), the storage device 5 (e.g., its processor and/or other control circuitry included therein) can be configured to activate one or more additional cameras that may have initially remained inactive").
Savage, Bufalini and Kim fail to specifically teach 1.) a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user, 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf. The Examiner provides Wurm to teach and disclose claimed feature 1.
The claimed subject matter that is met by Wurm includes:
a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user (Wurm: ¶¶ 0033 and 0034 and Fig. 1, 15a);
Savage teaches a storage container with inventory control. Wurm teaches a comparable storage container with inventory control that was improved in the same way as the claimed invention. Wurm offers the embodiment of a first camera that is affixed to an exterior surface of the storage container, the first camera focused outwardly toward a location in front of the at least one door configured to capture image data of the user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the first camera position as disclosed by Wurm to the camera system and inventory storage container as taught by Savage for the predicted result of improved storage containers with inventory control. No additional findings are seen to be necessary. 
Savage fails to specifically teach 2.) a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf. The Examiner provides Mashita to teach and disclose claimed feature 2.
The claimed subject matter that is met by Mashita includes:
a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf (Mashita: ¶¶ 0033 and 0053 and Fig. 2)
Savage and Wurm teach a storage container with inventory control. Mashita teaches a comparable storage container/refrigerator with inventory control that was improved in the same way as the claimed invention. Mashita offers the embodiment of a second camera that is affixed to an interior side of a door of the at least one door for movement with the door, wherein the second camera is focused on the first shelf or the second shelf. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the second camera position as disclosed by Mashita to the camera system as taught by Savage for the predicted result of improved storage containers with inventory control.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627